Citation Nr: 0404504	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  89-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease of the lumbar segment 
of the spine and radiculopathy, rated as 60 percent disabling 
prior to September 23, 2002.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease of the lumbar segment 
of the spine, rated as 40 percent disabling after September 
22, 2002.

3.  Entitlement to an increased evaluation for radiculopathy 
of the right lower extremity associated with lumbosacral 
strain with degenerative disc disease of the lumbar segment 
of the spine, rated as 40 percent disabling after September 
22, 2002.

4.  Entitlement to a disability evaluation in excess of 10 
percent for hearing loss of the left ear.

5.  Entitlement to an effective date earlier than October 26, 
1988, for the grant of compensation for hearing loss of the 
left ear pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  Specifically, in November 1988 the RO denied a 
request for an increased evaluation for a lower back 
disability.  The back disability was, at that time, rated as 
40 percent disabling.  Shortly thereafter, in April 1989, the 
RO denied entitlement to service connection for degenerative 
disc disease of the lumbar segment of the spine and 
entitlement to compensation benefits under the provisions of 
38 U.S.C. § 351 (now 38 U.S.C.A. § 1151) for a left ear 
disability.

The case was remanded by Board for further development in 
February 1990.  In November 1991, in another case, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
invalidated 38 C.F.R.§ 3.358 (c) (3), on which the Board 
based its decision and remanded the case to the Board for 
further proceedings.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Court's decision was affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v 
Brown, 5 F. 3d 1456 (Fed Cir. 1993) and, on December 12, 
1994, by the United States Supreme Court (Supreme Court) in 
Brown v. Gardner,115 S. Ct 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R.§ 3.358 in order to conform 
the regulations to this decision by the Supreme Court.  The 
Board's stay on adjudication of claims affected by the 
Gardner decision was thereupon lifted.

Meanwhile, the RO had returned the case to the Board in 
August 1992 for further consideration of the other issues 
then on appeal.  The Board administratively remanded the case 
in December 1993 to afford the veteran a hearing at the RO.  
In a letter dated in May 1994, the veteran canceled his 
request for an RO hearing.

In June 1995, the Board again remanded this case to the RO 
for further development.  In a rating decision of November 
1998, the RO granted compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for defective hearing in the 
left ear based on VA surgery performed in September 1977.  A 
10 percent rating was assigned for this disability, effective 
October 26, 1988.  (This RO rating action is considered to 
have rendered moot the issue of service connection for 
defective hearing in the left ear that had been on appeal 
before the Board).  

Following the grant of service connection for a left ear 
disability, the veteran expressed disagreement with the 
assignment of a 10 percent disability rating.  He asserted 
that his hearing disability should have been rated in excess 
of 10 percent.  That appeal is now before the Board.  

After the RO returned the claim to the Board, the Board 
issued a Decision/Remand in November 1999.  In that decision, 
the Board found that the veteran's intervertebral disc 
syndrome was related to his lower back strain, and it granted 
service connection for this disability.  The Board denied the 
veteran's request for service connection for left otitis 
externa.  With respect to the veteran's petition for an 
increased evaluation for a lower back disability, the Board 
remanded the claim to the RO for additional development.  

As a result of that request for additional development, the 
RO granted a 60 percent disability rating for intervertebral 
disc syndrome in December 2000.  The effective date of the 
award was October 24, 1988.  Following that award, additional 
development on other issues occurred and in September 2002 
the criteria used to evaluate intervertebral disc syndrome 
changed.  That change allowed for the assignment of two 
ratings for said syndrome based on separate orthopedic and 
neurological symptoms/manifestations.  As such, in March 
2003, the RO assigned a 40 percent disability rating for 
lumbosacral strain with degenerative disc disease of the 
lumbar segment of the spine and a separate 40 percent 
disability rating for radiculopathy of the right lower 
extremity.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran has been diagnosed as suffering from severe 
degenerative disc disease with radiculopathy.  

3.  Competent medical evidence does not show that the veteran 
suffers from a fracture of a segment of the lumbar spine nor 
has he been diagnosed as suffering from favorable or 
unfavorable ankylosis of the spine.  Additionally, the 
veteran does not require constant bed rest or braces for his 
legs as a result of his back disability.

4.  Competent medical evidence shows that the veteran has 
been diagnosed as suffering from severe limitation of motion 
of the lumbar segment of the spine.  

5.  The veteran has not been diagnosed as suffering from 
paralysis of the sciatic nerve.  

6.  The veteran has not been prescribed bed rest to relieve 
the pain and discomfort caused by his intervertebral disc 
syndrome.

7.  The veteran has been classified as being profoundly deaf 
in his left ear.  The disability has been classified as Level 
XI hearing in the left ear under the old rating criteria.  
Under the new rating criteria, the veteran's left ear 
disability has been classified as Level VII.  

8.  The veteran is not in receipt of benefits for hearing 
loss of the right ear.  

9.  The veteran applied for service connection for hearing 
loss of the left ear pursuant to the provisions of 38 
U.S.C.A. § 1151 on October 26, 1988.

10.  The claims folder does not show that the veteran's 
submitted an informal or formal claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 prior to October 26, 
1988.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbar segment of the spine and radiculopathy, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar segment of the 
spine, after September 22, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 (effective 
after September 22, 2002).  

3.  The criteria for an evaluation in excess of 40 percent 
for radiculopathy of the right lower extremity associated 
with lumbosacral strain with degenerative disc disease of the 
lumbar segment of the spine, after September 22, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8520 (2003) and Diagnostic Code 5293 
(effective after September 23, 2002).

4.  The criteria for an evaluation in excess of 10 percent 
for hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 U.S.C.A. § 1160 (West 2002), as amended by Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821 (December 6, 2002); 38 C.F.R. §§3.159, 4.1, 
4.2, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2003).  

5.  The criteria for assignment of an effective date earlier 
than October 26, 1988, for a grant of service connection for 
hearing loss of the left ear pursuant to 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction of this decision, this claim has 
been on appeal since 1988.  Since then, the President has 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of the information necessary to 
substantiate the claim by means of the discussions in the 
original rating decisions, the statements of the case (SOC), 
the supplemental statements of the case (SSOCs), the various 
Board Remands, and through various letters to the veteran and 
his accredited representatives.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his lower back 
disability and his hearing loss are more disabling than 
currently rated.  He has also been informed as to what 
documents he must submit in order to prevail with respect to 
his request for an earlier effective date.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in September 2002, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  Additionally, in order to ensure that an adequate 
evaluation of the veteran's disability was procured and 
before the VA, the veteran underwent medical evaluations of 
the claimed disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided recent medical examinations in 
order to assess the severity of the disabilities at issue.  
Moreover, the veteran was given the opportunity to provide 
testimony before an RO hearing officer and/or the Board - an 
opportunity he declined.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to his claim; the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone an examination so that the VA 
would have a complete picture of the veteran's disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran in September 2002 properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  However, that letter did request 
a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  In response to that 
letter, and notwithstanding the conflict, the veteran did 
provide additional information to the RO in conjunction with 
his claim.  Moreover, an amendment to the VCAA was recently 
enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the Court discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, over the 
past sixteen years the claimant has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, DC.  He was provided with 
notice of the appropriate laws and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

A.  Lumbar Segment of the Spine

The record reflects that after the veteran was discharged 
from service in March 1946, he applied for VA benefits for a 
lower back disability.  Service connection was granted 
shortly thereafter based on the fact that the veteran had 
injured his low back in service and that said condition 
continued to produce symptoms indicative of a chronic 
disorder.  A noncompensable evaluation was assigned.  That 
decision was issued in October 1947.  Between the time of 
that rating, and up to when the veteran submitted a claim for 
an increased evaluation, the amount assigned as a rating was 
increased from 0 to 40 percent.  Then, in 1988, the veteran 
submitted a request for an increased evaluation for his lower 
back disability claiming that it was more disabling, and 
asking that a higher rating be assigned.

Since 1988, the veteran's lower back disability has been 
reclassified as lumbar strain with degenerative disc disease 
along with radiculopathy.  The record reflects that from 1988 
to 2002, an evaluation of 60 percent has been assigned 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (1988).  
Since September 2002, the disability has been assigned two 
separate and distinct ratings pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5293, 5295, and 8520 (2003).  The veteran's 
orthopedic manifestations have been rated as 40 percent 
disabling and the neurological symptoms have been evaluated 
as 40 percent disabling.  

The evidence reviewed in this matter includes written 
statements made by the veteran since 1988, the veteran's VA 
medical treatment records dated 1988 to the present, and 
numerous VA orthopedic examinations - to include examinations 
in September 2000 and February 2003.  During the course of 
this appeal, the veteran has submitted countless written 
documents describing the symptoms he suffers from as a result 
of his back disability.  With respect to the veteran's VA 
medical treatment records, these records show not only 
treatment for the veteran's lower back disability, but also 
treatment for hearing loss, foot lesions, colds, bronchial 
infections, and other nonservice-connected disorders, 
diseases, and disabilities.  Also included in the review are 
the actions accomplished over the course of fifteen plus 
years by the RO and the Board.

As reported, the veteran underwent an orthopedic examination 
in September 2000.  The examiner noted the following symptoms 
and manifestations with respect to the lower back:

	. . . [veteran is] in moderate 
distress secondary to back pain.  
Inspection of the lumbar spine 
demonstrates no evidence of external 
deformities.  There is moderate 
paraspinous muscle spasm to palpation as 
well as some tenderness to palpation 
throughout the lumbar and sacral spine.  
On range of motion testing, he has a 
severely limited range of motion in 
lumbar spine.  He is able to flex to only 
approximately 20 degrees, extend to 
approximately 10 degrees, and bend 
laterally 10 degrees bilaterally.  He 
does have a great deal of discomfort in 
each of these ranges of motion 
modalities.  Strength examination in the 
right lower extremity is remarkable for 
some give-away weakness in the right 
iliopsoas and quadriceps.  Basically 
strength is 4+ to 5/5 in these two muscle 
groups.  He does have weakness of the 
extensor hallucis longus at 4/5 and 
tibialis anterior 4+/5, gastrocnemius-
soleus is 5/5.  He has an absent ankle 
jerk on the right and a hyperreflexic 
right knee reflex.  He has had an above 
knee amputation on the left-hand side. . 
. . Sensory examination reveals decreased 
pinprick and light touch in the entire 
right foot up to the ankle in a stocking 
type distribution.  There is some 
additional decreased sensation present in 
the lateral aspect of the right leg in 
approximately the L5 nerve root 
distribution.  Gait is not tested.

Severe degenerative arthritis was reported via x-ray films.  
Disc disease was also noted.  A diagnosis of diffuse 
idiopathic skeletal hyperostosis with severe degenerative 
disc and facet joint disease of the lumbar segment of the 
spine was given.  The doctor specifically noted that there 
was no spinal cord compression syndrome.  It was further 
opined by the examiner that the veteran was suffering from 
pronounced lumbar intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy in the 
right lower extremity, along with pain.

Another orthopedic examination of the spine was performed in 
February 2003.  Prior to the examination, the veteran 
complained of pain in the lower back that radiated to his 
right lower extremity.  When examined, the following symptoms 
were found:

The patient demonstrates severe lumbar 
paraspinal spasms in the lower lumbar 
region from L3 to S1.  Forward flexion is 
10 out of 70 degrees.  Side bending is 0 
out of 30 degrees.  Extension is 0 out of 
30 degrees.  Rotation is 0 out of 30 
degrees.  The patient has a positive 
sciatic notch tenderness on the right 
side.  Straight leg raising in the 
sitting and supine position is positive 
at 70 degrees.  Spastic hamstrings.  The 
patient demonstrates weakness of terminal 
extension of his knee with 4/5 quadriceps 
rating.  Motor function for tibialis 
anterior is rated at 4/5 on the right 
side.  Extensor hallucis longus is 4/5.  
Calf circumference is 26 cm.  Quadriceps 
circumference is 37 cm for the right 
lower extremity.  The patient has a high 
left AK amputation.  Reflexes for the 
right lower extremity only:  Achilles is 
0.  Patella reflexes is 1+.  The patient 
has altered sensation L4 and S1 
distribution.

X-ray films showed severe L5/S1 lumbar degenerative disc 
disease.  A diagnosis of lumbar degenerative disc disease 
with moderate right lower extremity radiculopathy was given.  

Again it is noted that prior to September 2002, the veteran's 
back disability was rated as 60 percent disabling pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  Under this 
regulation, a 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.  A higher rating under 
this diagnostic code is not available.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, the limitation of motion rating 
criteria does not exceed 40 percent; therefore, it is not for 
application.  See 38 C.F.R. Part 4, Diagnostic Code 5292 
(2003).

Nevertheless, there are two codes in which it is capable of 
receiving an evaluation in excess of 60 percent.  The rating 
criteria are found at 38 C.F.R. Part 4, Diagnostic Codes 5285 
and 5286 (2003).  A 100 percent evaluation is warranted for 
ankylosis of the spine in an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  A 100 
percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  Nevertheless, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine and because ankylosis in an 
unfavorable position is not present and given that ankylosis 
of the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2003) are 
not for application.

On September 23, 2002, new rating criteria for intervertebral 
disc syndrome became effective.  67 Fed.Reg. 54,345 (August 
22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The revised diagnostic code now provides for the 
evaluation of intervertebral disc syndrome (pre-operatively 
or post-operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  It is also noted that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using the evaluation criteria for the most appropriate 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate diagnostic code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003), for rating sciatic neuropathy, a 
40 percent rating is assigned when impairment is moderately 
severe, 60 percent when severe with marked atrophy, and 80 
percent when there is complete paralysis when the foot 
dangles and drops, no active movement is possible of muscle 
below the knee, flexion of the knee is weakened or (very 
rarely) lost.

The most recent VA examination reports are definite in the 
conclusions that the veteran is suffering from sciatic 
neuropathy as a result of his lower back disability.  Both of 
the examinations chronicle the neurological symptoms 
attributable to the veteran's disc disease.  The February 
2003 specifically reported that the veteran was suffering 
from moderate right lower extremity radiculopathy.  The 
medical evidence does not establish atrophy of the involved 
nerves.  Moreover, the veteran has not experienced paralysis 
of the nerves and the veteran has been capable of moving his 
right lower extremity, even though he complains of pain.  

With respect to the veteran's restriction of motion, the 
medical evidence does classify the restriction as severe 
and/or pronounced.  However, as reported above, the highest 
evaluation available under 38 C.F.R. Part 4, Diagnostic Code 
5292 (Spine, limitation of motion of, lumbar) (2003) is 40 
percent.  The veteran has been assigned the highest amount 
available under this diagnostic code, and pursuant to the 
instructions for rating intervertebral disc syndrome, the 
limitation of motion code is the only one that can be used.  
No other diagnostic codes are for application.

Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  
Moreover, those same records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
applying either the new or old diagnostic criteria to the 
symptoms and manifestations currently complained thereof, it 
is the conclusion of the Board that the evidence does not 
support an evaluation in excess of 60 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 prior to September 23, 
2002.  The evidence also does not support an evaluation in 
excess of 40 percent pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5293 after September 22, 2002, and 40 percent for a 
neurological disability pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 8520 since September 22, 2002.  The veteran 
does suffer from neurological symptoms, pain, and restriction 
in his range of motion of the back.  Yet, the medical 
evidence does not show that the veteran is bedridden or has 
been prescribed bed rest for a period of six weeks or more 
during the year.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Yet, the Board finds that the assigned 
disability ratings adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the disability 
ratings assigned by the RO for this condition is correct, and 
the preponderance of the evidence is against a higher 
evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disability, solely by itself, causes 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2003) is not appropriate.

B.  Hearing Loss of the Left Ear

In a November 1998 rating decision, the veteran was granted 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for hearing loss of the left ear, based on hospitalization 
and surgery at a VA hospital.  Service connection was not, 
nor has it been, granted for hearing loss of the right ear.  
The previous and most reliable examination results noted that 
the veteran had zero percent discrimination in the left ear 
with a decibel loss of 71.  In applying these results to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
6101 (1988), a 10 percent disability rating was assigned.  
The veteran was notified of that decision and he has appealed 
the assignment of the 10 percent rating.  The veteran has 
asserted that his disability rating is under evaluated and 
has requested that an evaluation in excess of 10 percent be 
awarded.

The record reflects that the veteran is profoundly deaf in 
his left ear.  Speech recognition in the left ear has been 
measured at zero.  The last available valid measurement of 
the average pure tone thresholds reading, in decibels, for 
the left ear stems from October 1995.  The measurement was 83 
decibels for the left ear.  

[On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
35
55
LEFT
80
80
65
85
100+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.]

As an aside, the Board is cognizant that this examination is 
nearly nine years old.  The VA attempted to measure the 
veteran's hearing loss most recently in June 2002.  After the 
veteran underwent the scheduled examination, two VA 
specialists noted that the veteran's responses during the 
examination were unreliable.  One examiner specifically 
stated that the veteran was malingering during the test.  A 
previous test was provided in December 1998.  However, the 
left ear was not tested and the examiner noted that the 
examination was not adequate for rating purposes.  The 
examiner called into question the reliability of the test 
based on the responses provided by the veteran.  Hence, the 
Board is left with the examination of 1995 as the most 
reliable, relevant examination.  Additionally, it is the 
opinion of the Board that the veteran's noncompliance with 
the instructions given to him during the most recent 
audiological examinations is analogous to failing to report 
for a VA examination.   See 38 C.F.R. § 3.655 (2003).  As 
such, the Board must depend on the most reliable 1995 
examination results even though it is nearly nine years old.

While the veteran's claim was pending, new rating criteria 
for hearing loss became effective.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities (Rating 
Schedule) and the current regulations. 

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2003); 38 C.F.R. § 4.85(b) 
and (e) (2003).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

TABLE VI

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON
PURETONE THRESHOLD AVERGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% 
Disc
rim
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




TABLE VII
Percentage Evaluations for Hearing Impairment
(Diagnostic Code 6100)

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2003).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In the present case, using the most reliable results from 
October 1995, the veteran has average hearing loss levels of 
83 decibels in the left ear, with a zero percent word 
recognition score.  The veteran is not service-connected for 
hearing loss of the right ear.  Per 38 C.F.R. § 4.85(f) 
(2003), if impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  

Applying the above information to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear, and XI for the left ear.  38 C.F.R. § 4.85, Table VI 
(2003).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 10 percent disability rating.  
38 C.F.R. § 4.85, Table VII (2003).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999 - during the course of this 
appeal.  The revised regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85 (2003).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  38 C.F.R. § 4.87, 
Diagnostic Code 6100 (2003).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2003) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2003), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2003), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

TABLE VIA

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON
PURETONE THRESHOLD AVERGE 

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85 and 4.86.

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

In this instance, and applying the new regulations, the Roman 
numeral designation for the right ear would still be Roman 
numeral I and the Roman numeral designation for the left ear 
would be VII.  If these numerics are compared with Table VII, 
the resulting percentage evaluation would be 0 percent.  This 
is less than the veteran is currently assigned under the old 
rating criteria.  As application of the old criteria is more 
advantageous to the veteran than the new criteria, the Board 
will apply the old criteria to the matter before it.        

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
19.5 (2003).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the mandated mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on the reported audiometric 
evaluation does not warrant an evaluation more than discussed 
above.  Accordingly, the Board concludes that a rating more 
than 10 percent for hearing loss of the left ear is not 
warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.

II.  Earlier Effective Date

The veteran and his representative contend that an earlier 
effective date should be granted for compensation under 38 
U.S.C.A. § 1151 (formerly § 351) for a left ear disability.  
Specifically, they contend that the effective date should be 
the date of the surgery that subsequently caused the deafness 
of the left ear.  That date is September 26, 1977.  After 
reviewing the record, the Board finds that the evidence does 
not support this contention, and that assignment of an 
effective date earlier than October 26, 1988, is not 
appropriate.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

The effective date of an award of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date injury or aggravation was suffered, if the 
claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. §§ 
3.400, 3.800(a) (2003).  

An exception to the general rule governing effective dates 
was created by Congress in 38 U.S.C.A. § 5110(g) (West 2002), 
which provides that where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from date of 
application therefore.  See VAOPGPREC 9-94 and VAOPGPREC 10-
94.

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2003).

Under 38 C.F.R. § 3.155(a) (2003), any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  Id.  
(Emphasis added.)

Pursuant to 38 C.F.R. § 3.157(a) (2003), a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  However, while an 
examination or hospitalization records may be considered an 
informal claim, there must first be a prior allowance or 
disallowance of a former claim.  38 C.F.R. § 3.157(b) (2003).

The veteran takes issue with the date that the RO determined 
was the initial date that the veteran filed a claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  He contends 
that the day that he underwent surgery on the left ear should 
be the established date of the benefits awarded and not the 
date that the claim was received by the RO.  

According to the record, the RO determined that a claim filed 
by the veteran on October 26, 1988, was the initial claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
since this is when he specifically informed the RO that he 
had undergone surgery at the Syracuse VA Medical Center.  
Prior to this, while the veteran had sought to obtain service 
connection for a left ear disability, he had not specifically 
informed the VA that he had undergone an operation on the 
ear.  Moreover, he had not previously insinuated, implied, or 
suggested that his left ear hearing loss was due to or the 
result of medical treatment he had received through the VA.  
In other words, prior to the veteran's October 26, 1988, 
written statement, he had not proffered either a formal or 
informal claim to the VA requesting benefits pursuant to the 
tenets of 38 U.S.C.A. § 1151.  The Board agrees with the RO.  

Nevertheless, as mentioned above, under 38 C.F.R. § 3.155(a) 
(2003), an informal claim consists of any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant.  
Such informal claim must identify the benefit sought.  In 
this case, however, neither the veteran nor his 
representative has identified, and the record does not 
otherwise reveal, any statement or other evidence filed prior 
to the claim received by the RO on October 26, 1988, that 
indicates any intent on the part of the veteran to apply for 
benefits under 38 U.S.C.A. § 1151 or in any way specifically 
identifies "the benefit sought," as required by 38 C.F.R. § 
3.155(a) (2003).  See Dunson v. Brown, 4 Vet. App. 327 
(1993).  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-541 (1995).

Alternatively, the veteran has insinuated that the actions by 
the RO were clearly and unmistakably erroneous.  Under 38 
C.F.R. § 3.105(a) (2003), "clear and unmistakable error" 
requiring revision of a prior final rating action exists only 
where it appears "undoubtedly" that "[e]ither the correct 
facts as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).

As a threshold matter, the veteran must make his claim or 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.   It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.  

The veteran has just claimed that clear and unmistakable 
error has been committed by the VA.  He has not been specific 
in his claim.  He has not stated that either the correct 
facts were not considered by the VA or that applicable laws 
and regulations were not correctly applied.  Hence, the Board 
finds that a properly pleaded claim of clear and unmistakable 
error has not been presented, and the establishment of an 
earlier effective via clear and unmistakable error must be 
denied because of an absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

For all the foregoing reasons, the Board must conclude that 
there is no authority on which to base the grant of an 
effective date for the award of compensation under 38 
U.S.C.A. § 1151 earlier than the currently assigned date, 
October 26, 1988.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER


An increased disability evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar segment of the 
spine and radiculopathy, rated as 60 percent disabling prior 
to September 23, 2002, is denied.

An increased disability evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar segment of the 
spine, rated as 40 percent disabling after September 22, 
2002, is denied.

An increased disability evaluation for radiculopathy of the 
right lower extremity associated with lumbosacral strain with 
degenerative disc disease of the lumbar segment of the spine, 
rated as 40 percent disabling after September 22, 2002, is 
denied.

A disability evaluation in excess of 20 percent for hearing 
loss of the left ear is denied.

An effective date earlier than October 26, 1988, for the 
grant of service connection for hearing loss of the left ear 
pursuant to 38 U.S.C.A. § 1151 is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



